                        Case 1:20-cv-01658-LGS Document 6 Filed 04/08/20 Page 1 of 1


                                                                                        Joseph H. Mizrahi – Attorney
                                                                                        300 Cadman Plaza W, 12th Floor
                                                                                                   Brooklyn, NY 11201
                                                                                      P: 929-575-4175 | F: 929-575-4195
                                                                                      E: joseph@cml.legal | W: cml.legal




                                                                            April 8, 2020


      VIA ECF
      Hon. Judge Lorna G. Schofield
      United States District Court
      Southern District of New York
      40 Centre Street
      New York, NY 10007


               Re: Cruz v. Thorley Industries LLC.; Civil Action No. 1:20-cv-01658-LGS

      Dear Judge Schofield,

             The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
      referenced matter.

              The initial conference (the “Conference”) for this matter is set for Thursday, April 16, 2019
      at 10:30 a.m. It is now April 8, 2019, and Defendant has yet to appear in this case. In fact, Plaintiff
      has yet to receive an Affidavit of Service from its process server.

              In light of the above, the undersigned requests that the Conference be adjourned until after
      the Affidavit of Service is filed.

               Thank you for your time and consideration of the above request.

APPLICATION GRANTED
                                                                           Respectfully submitted,
The ini2al conference set for April 16, 2020, at 10:30 A.M. is adjourned
to May 14, 2020, at 10:30 A.M. Pre-conference materials are due on         /s/ Joseph H. Mizrahi__
May 7, 2020.                                                               Joseph H. Mizrahi, Esq.

Dated: April 9, 2020
      New York, New York
